DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 has been entered.
 
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group II, claims 38 and 40, drawn to a method of wearing garments.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a garment containing three plies wherein the middle ply is made of metal-coated threads, filaments or yarns to provide shielding of the human body from electromagnetic radiation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Malcolm, Dordevic and '916 as set forth below.  
Newly submitted claims 38 and 40 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons set forth above based on the lack of unity of invention..
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38 and 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR  1.142(b) and  MPEP  § 821.03.


Status of Claims
This action is in reply to the communication filed on September 1, 2020.
Claims 18, 20, 23, 25, 26, 28, 31, 33 and 35 – 37 have been amended and are hereby entered.
Claims 38 – 40 have been added.
Claims 30, 32, and 34 have been canceled.
Claims 38 and 40 have been withdrawn.
Claims 18 – 29, 31, 33, and 35 – 37, 39 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 - 23, 25, 26, 28, 29, 31, 33, 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518A1) in view of '916 (CN2450916, using the previously provided machine translation) and Dordevic (US5103504A1).
As per claims 18, 31, 33, 35, 36, and 39, Malcolm teaches:
A garment having an inner surface and an outer surface (Page 9, Line 23: “There is provided a garment made from a fabric.” As a fabric has two main surfaces, one can be selected to be the inner surface and one can be selected to be the outer surface)
A first ply comprising fabric including threads, filaments or yarns that are coated with metal to form metal-coated threads, filaments or yarns (Abstract: “A fabric comprising metal-coated fibers…”)
A second ply adjacent said first ply, said second ply being made of different material than said first ply (Page 7, Line 7 – 18: “The fabric may also comprise an additional layer which may be waterproof or water repellent. This additional layer may be located on top of the metal coated fibers… For example, the additional layer may be any Gore Tex (Trade Mark) expanded PTFE membrane.”)
While Malcom teaches a first and second ply, Malcolm does not teach:
A third ply comprising cloth fabric, wherein the first ply is between the second and third plies. 
‘916 teaches an anti-electromagnetic radiation underwear containing a metallized fiber fabric layer within a three layer structure, wherein the inner and outer layers are cloth layers (Abstract). By providing the metallized fiber fabric layer as a middle layer, the clothing still retains the ability to be comfortable, provide air permeability, and reduce body odors (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabric structure of Malcolm to sandwich the metallized fiber fabric layer between two cloth layers as taught by ‘916 motivated by the desire to predictably improve the comfort of the garment (Abstract). As the cloth layer provides comfort to the garment, it would be obvious to provide the layer over the entire inner surface of the garment as claimed in claim 18.
While Malcolm teaches several clothing applications, including jackets and trousers, which are commonly known to comprise sections connected by seams, Malcolm does not explicitly teach:
Said sections being connected together at a plurality of seams, each of said seams being formed by an edge of a first one of an adjacent pair of said sections and an edge of a second one of the adjacent pair of said sections, said second ply of each of said sections overlapping at said seams between the front side and the rear side, wherein the edges of all of the sections are connected together by stitches or adhesives at said seams so that the metal-coated threads, filaments or yarns are continuous throughout the garment
A zip fastener connecting an adjacent pair of said sections together and having a first state in which said adjacent pair of said sections is together and a second state in which said adjacent pair of said sections are separated from one another by said zip fastener as required by claim 18
A shielding strip on an inside-facing side of a portion of only one of said adjacent pair of said sections alongside said zip fastener to cover said zip fastener from an outside and from only one side, said shielding strip including an inner ply comprising fabric including threads, filaments or yarns that are coated with metal to form metal-coated 
Dordevic teaches clothing made from material that protects against electromagnetic radiation (Abstract). This clothing includes jackets and trousers (Column 3, Lines 60 – 63). Dordevic teaches that by turning seams of the clothing materials up into each other and sewing them together with stiches, interruptions in the shielding effect can be prevented (Column 3, Lines 18 – 24). As shown in Fig. 1 and 2, for example, several of the embodiments of the clothing of Dordevic have zip fasteners connecting an adjacent pair of sections as claimed. The garment in Fig. 2 contains multiple zip fasteners to provide access to an “opening” (see part 10) as required by claim 33. Dordevic teaches that fasteners of clothing, such as zippers, should be underlaid with an interior border band or flap made of electromagnetic prevention fabric to provide an overlap breadth so as to avoid interruptions of the shielding effect (Column 3, Lines 27 – 35). The trousers of Dordevic contain the claimed upper opening and two lower openings on opposite sides of the upper opening where the upper opening is larger than the lower openings as required by claim 31.
It would have been obvious to one of ordinary skill before the effective filing date of the application to provide a garment with the zip fasteners and sections connected by seams as such a structure is commonly known to be associated with garments. It further would have been obvious to one of ordinary skill in the art to ensure that the seams overlap and that the zippers are provided with underlying shielding strips as claimed, motivated by the desire to predictably avoid interruptions of the electromagnetic shielding effect of the garment (Column 3, Lines 18 – 35). 
As per claim 19, Malcolm teaches:
Wherein the metal coated threads, filaments or yarns are knitted or woven to form said fabric of said first ply (Page 6, Lines 1 – 2: “The metal-coated threads, filaments or yarns are knitted or woven to form said fabric of said first ply (Page 6, Lines 1 – 2: “The metal-coated fibre may be in the form of a woven or non-woven fabric, felt, or knit material.”)
As per claim 20, while Malcolm is silent to the size of the light meshes or the impermeability to electromagnetic waves, Malcolm teaches “[t]he metal-coated fiber may be in the form of a woven or non-woven fabric, felt or knit material” (Page 6, Lines 1 – 2). As the purpose of the metal coated fibers of Malcolm is that they are capable of “providing shielding from electromagnetic radiation” (Abstract), one of ordinary skill in the art would expect that the meshes formed would be knit as claimed.
As per claim 21, Malcolm teaches:
Said threads, filament or yarns are coated with a surface layer of silver or aluminum (Page 3, Lines 15 – 19: “In particular, the metals may be chosen from any combination of the following… Ag…”)
As the threads of Malcolm are coated as claimed, there are capable of providing the claimed electrical conductivity and shielding. Alternatively note that the phrase “to provide electrical conductivity and shielding from electromagnetic radiation waves up to a frequency range of 15 GHz” is a statement of intended use that does not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
As per claims 22, 23, and 26, Malcom teaches:
The metal-coated threads, filaments or yarns are formed with a surface layer of metal over the threads, filaments and yarns and further comprising at least one protective layer over each of said metal-coated threads, filaments or yarns, wherein the at least one outer protective layer comprises plastic (Page 5, Lines 14 – 19: “The metal-coated fibers may comprise further metal or non-metal layers. Typically, a protective film may be applied over the metal coated fibers to increase durability. For example, a plastics or polymer coating may be provided on top of the metal coated fibres such as any good abrasion resistant material.”)
The phrases “configured to avoid a color change of said section in which said at least one protective layer is present” in claim 23 and “configured to avoid wear of said section in which said at least one protective layer is present” in claim 26 are statements of intended use that do not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
As per claim 25, Malcom teaches: 
Wherein color pigments are added to the at least one protective layer to provide said first ply with color (Page 5, Lines 21 – 25: “A colour print may also be provided on top of the metal-coated fibres. The colour print may be for aesthetic appearance.”)
As per claim 28, the claim limitation is simply a formula for measuring the surface resistance of a metal. As Malcolm teaches “According to a first aspect of the present invention there is provided a fabric comprising metal coated fibers…” (Page 2, Lines 8 – 10), and surface resistance is a property that such metal-coated fibers would have, one would be capable of calculating the means of a surface resistance in Ohms of the metal-coated fibers using the claimed formula, as Malcolm teaches all the limitations of claim 28. 
As per claim 29, Malcolm appears silent with respect to the property of surface resistance. Since Malcolm teaches “A fabric comprising metal-coated fibers wherein the metal-coated fibers are capable of providing shielding from electromagnetic radiation” (Abstract), which is the same structure as disclosed by the Applicant, the property of surface resistance is considered to naturally flow from the structure of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present in the invention of the prior art. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP §2112.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Dordevic (US5103504) and '916 (CN2450916, using the  as applied to claims 18 - 23, 25, 26, 28 - 29, 31, 33, 35, 36, and 39 above, and further in view of Foss (US20030170453).
As per claims 24 and 27, the prior art combination does not teach:
Wherein the plastic material comprises conductive material
Foss teaches core-sheath synthetic fibers made of thermoplastic polymers that contain anti-microbial additives, including silver (Abstract). These fabrics are used in some of the same applications as taught by Malcolm, including underwear, where it is beneficial for garments to have protections against incontinence, including reducing or eliminating the problems caused by the contact of microbes with skin ([0114]). Foss further teaches:
Wherein the plastic material comprises conductive material ([0341] “With this arrangement one or both outer layers may have an anti-microbial agent… If a zeolite of silver particles are used and made this size then substantially every particle of zeolite will have at least a portion exposed by projecting through the outer surface of the layer in which it is embedded.” Silver is conductive and reads on the claimed conductive material.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of the prior art combination to contain the anti-microbial silver particles of Foss. One of ordinary skill would have been motivated to make this modification because Foss teaches that these silver particles can provide beneficial anti-microbial properties to clothing [0004]. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Dordevic (US5103504) and '916 (CN2450916, using the  as applied to claims 18 - 23, 25, 26, 28 - 29, 31, 33, 35, 36, and 39 above, and further in view of Falken (US20150061914).
As per claim 37, the prior art combination teaches a variety of garments, including those that would contain pockets. The prior art combination does not teach:
A pocket outside of said first ply and inward of said second ply such that electromagnetic radiation waves pass through said second ply
Falken teaches a pocket structure for a garment to reflect radio frequency radiation from a radiation device positioned therein (Abstract). Falken further teaches that by providing a pocket structure such as Fig. 4 with a sewn in single layer, where the outer pocket wall is formed of conventional fabric and the inner pocket wall is formed of electromagnetic attenuating fabric ([0025]), storage and operation of a cellular telephone is provided while simultaneously providing a shield from harmful electromagnetic radiation ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide a pocket as taught by Falken in a garment taught by the prior art combination motivated by the desire to predictably provide a garment that protects the user from harmful electromagnetic radiation while simultaneously providing storage and operation of a cellular telephone or other electronic device ([0005]).

Response to Amendments
Applicant’s amendments to the claims, filed September 1, 2020, caused the withdrawal of the rejection of claims 18 – 37 as indefinite under 35 U.S.C. 112(b) as set forth in the office action mailed April 2, 2020. Claims 30, 32 and 34 has been cancelled.

Response to Arguments
Applicant’s arguments filed September 1, 2020, have been fully considered but they are not persuasive. Applicant argues that ‘916 does not teach a multi-section garment with sections being connected at seams and there would be no reason to one of ordinary skill in the art for one of ordinary skill to intentionally form a seam as opposed to just having a single section of material. Examiner respectfully disagrees. The ‘916 reference is not used to teach garments containing seams. The motivation to include the third layer as taught by ‘916 is to improve the comfort of the garment, including in the garments such as those taught by Malcolm and Dordevic which include seams, to improve the comfort of the garments.
Applicant argues that the garments of Malcolm and Dordevic are already complete garments and there would be no reason to modify them further, as the garments may be sufficiently comfortable without the extra ply or layer. Examiner respectfully disagrees. As the ply of Malcolm is metal-coated fiber, it would be reasonable to expect that the fibers would be less comfortable than a layer of cloth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to sandwich the electromagnetic radiation protecting fabric in between two cloth layers, to predictably increase the comfort of the garment.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789